Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1, 2A-B, 8-9, 12-13, 10A, 11B, and 14 – a low sock with a single fastening part having a fastener;
Species B: Figs. 3A-B, 8-9, 12-13, 10A, 11A, and 14 – a low sock with a fastening tape that wraps around the sole and the back over the instep;
Species C: Figs. 4A-B, 8-9, 12-13, 10B, 11A, and 15 – a sock with a fastening part across the instep and a fastening part around the ankle/lower leg;
Species D: Figs. 5A-B, 8-9, 12-13, 10C, and 11B - a sock with a fastening part across the instep and a fastening tape that wraps around the ankle/lower leg;
Species E: Figs. 6A-B, 8-9, 12-13, 10B, and 11A – a sock with a fastening part around the ankle/lower leg, and a fastening tape that wraps around the instep;
Species F: Figs. 7A-B, 8-9, 12-13, and 10C – a sock with a fastening tape that wraps around and crosses over the instep;
Species G: Figs. 17A-B – an above the ankle sock with fastening part that fastens above the ankle and has elastic gussets;
Species H: Figs. 22A-C – an above the ankle sock with two fastening parts with multiple fasteners, cut according to Fig. 22C;
Species I: Figs. 23A-C, an above the ankle sock with a fastening part that flaps over the instep and extends around the ankle, cut according to Fig. 23C;
Species J: Figs. 24A-C, an above the ankle sock with an instep cover that fastens around the ankle and cut according to Fig. 24C;
Species K: Figs. 25A-C, a two piece above the ankle sock where one piece is an instep cover that fastens around the ankle and cut according to Fig. 25C;
Species L: Figs. 26A-26C, an above the ankle sock, with an accordion-like instep, and cut according to Fig. 26C;
Species M: Figs. 27A-C, a bootie with two attachment portions, one around the back of the ankle and the other over the instep, and cut according to Fig. 27C;
Species N: Figs. 28A-B, a bootie cut according to Fig. 28B;
Species O: Figs. 29A-B, 30A-B, and 31A-B, a bootie primarily of a single panel cut according to Figs. 29B, 30B, and 31B;
Species 3A though 35C, a bootie cut of two pieces where one pieces stretches over the upper part of the second piece.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species election being involved, with no clear association between the identified distinct species and pending claims.  See MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732